Citation Nr: 1607975	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-30 402	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable initial rating for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

4.  Entitlement to service connection for total right knee arthroplasty (right knee disability).  

5.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability. 

6.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active service from February 1971 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2015.  A transcript of that proceeding is of record.

The Veteran initially filed a claim for service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there may be outstanding service records relevant to the claims.  The Veteran has reported, and fellow service member, W. A, confirmed, that the Veteran was treated for a right knee injury at the base dispensary and thereafter was transferred to the 97th General Hospital in Frankfurt, Germany.  On his August 2009 VA Form 9, the Veteran reported he was hospitalized following his knee injury for 1-2 weeks.  The Veteran's service treatment records (STR) of record, do not document the above referenced treatment.  Accordingly, on remand all outstanding STRs, to include any outstanding in-patient hospitalization records must be associated with the record.  

With regard to outstanding post-service treatment records, at his August 2015 hearing, the Veteran testified that he had received VA audiological testing in early August 2015.  The most recent VA treatment records are dated in May 2015 and do not contain the reported audiological testing.  Additionally, in a November 2007 statement, the Veteran reported that he received treatment at the Huntington, West Virginia and Lexington, Kentucky VA medical centers.  A review of the record does not reveal treatment records from either of those facilities.  Additionally, a March 2010 Social Security Administration (SSA) inquiry indicated that the Veteran received SSA disability.  To date, the Veteran's SSA records have not been associated with the record.  An April 2008 VA treatment record indicated that the Veteran received treatment at Summa Akron City Hospital Emergency Room for respiratory problems, multiple VA treatment indicated that the Veteran received private treatment for a thoracotomy for empyema in the early 1990s at St. Thomas Hospital, and a September 2013 VA treatment record indicated that the Veteran received non-VA consult aquatic physical therapy.  The Board acknowledges that the physical therapy was not prescribed for a disability on appeal; however, the Board cannot exclude the possibility that the treatment record could contain relevant evidence regarding the Veteran's right and left knee disabilities.  Accordingly, on remand all outstanding private and VA consult treatment records must be associated with the record.  

The Veteran was provided VA audiological examinations in November 2008 and May 2015.  However, the Board finds that those examinations reports are inadequate for adjudicating the claims.  With regard to his increased rating claim, in a June 2015 statement, the Veteran reported that his hearing loss had worsened.  VA's duty to assist includes conducting a thorough and comprehensive medical examination, which includes providing a new medical examination when there is evidence of worsening.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Accordingly, a contemporaneous VA examination is necessary to determine the severity of the Veteran's service-connected right ear hearing loss.  With regard to his service-connection claim, the Veteran's October 1970 enlistment examination indicated that his left ear pure tone threshold at 4000 Hertz was 25 decibels.  As such, the presumption of soundness on induction does not attach to the Veteran's left ear, and service connection may be considered only based on in-service aggravation.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  As the November 2008 and May 2015 examiners did not address aggravation of the Veteran's preexisting hearing loss, the examination reports are inadequate. 

The Board notes that the Veteran has not been provided a VA examination with regard to his claims for an acquired psychiatric disorder, right and left knee disabilities, and COPD.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA treatment records indicate that the Veteran is diagnosed with PTSD, depression, status post right knee arthroplasty, and left knee degenerative joint disease.  The Veteran testified that he had an in-service right knee injury, and that, during an allied training mission, he witnessed a soldier being run over by a tank and killed.  W. A., a fellow service member who was stationed in Germany with the Veteran, indicated that the Veteran was placed on limited duty following a knee injury and that the Veteran had disciplinary problems during service after witnessing a soldier run over and killed by tank.  Accordingly, the Board finds that there is credible supporting evidence regarding the Veteran's reported in-service knee injury and in-service stressor.  Accordingly, the low McLendon threshold is met with regard to the Veteran's claims for a right knee disability and an acquired psychiatric disorder.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015). 

With regard to the Veteran's COPD claim, while the Veteran is diagnosed with COPD and asserts that it was related to in-service pneumonia, his STRs of record are silent for any respiratory complaints, treatment, or diagnoses.  Accordingly, a VA respiratory examination is not warranted at this time.  However, as the Board has acknowledged that there may be outstanding STRs, should records obtained on remand indicate in-service respiratory problems, the Veteran should be provided a VA examination to determine the nature and etiology of his COPD.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to obtain any outstanding service personnel and service treatment records, to include obtaining in-patient treatment records from 97th General Hospital in Frankfurt, Germany.  All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2015), and give him an opportunity to respond.

2.  Obtain and associate with the record all VA treatment records for the Veteran from May 2015 to the present and all outstanding VA records from the Huntington, West Virginia and Lexington, Kentucky VA medical centers and all fee-based treatment records.  All efforts to obtain these records must be documented in the claims file.  If any such records are unavailable, issue a formal finding of unavailability and notify the Veteran and his representative accordingly.

3.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any health treatment for any medical condition on appeal, to include St. Thomas Hospital and Summa Akron City Hospital Emergency Room.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If records are identified but not obtained, the RO should inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the records available, and (4) that if the missing records are later obtained, the claim may be readjudicated.

4.  The AOJ should obtain from the SSA the records pertinent to any claim by the Veteran for Social Security disability benefits as well as the medical records relied upon concerning that claim.

5.  Thereafter, provide the Veteran with a VA audiological examination to assess the severity of his service-connected right ear hearing loss and the nature and etiology of his left ear hearing loss.  The claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.  All audiological findings should be reported.  The examiner is requested to fully describe the functional effects caused by the Veteran's hearing loss.

The Board notes that the October 1971 enlistment examination report reflects that he had hearing of 25 decibels at 4000 Hertz in the left ear, indicating some degree of hearing loss under Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Accordingly, the examiner is asked to opine whether it is clear and unmistakable (i.e. obvious and manifest) that the Veteran's preexisting left ear hearing loss disability was not aggravated by active service.  In other words, it is clear and unmistakable that any increase was due to the natural progression of the disability.

Aggravation exists when there is an increase in disability during such service that is not due to the natural progress of the disease.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as opposed to symptoms, is worsened.

In providing the requested opinion, the examiner should address the Veteran's in-service audiograms, to include the medical significance of any documented shift in left ear hearing acuity, and the Veteran's lay statements.  In doing so, the examiner should presume the Veteran is competent to report matters within his own personal knowledge, including exposure to loud noise and diminished hearing.

A complete rationale should be provided for all opinions.
6.  Thereafter, provide the Veteran with a VA examination to assess the nature and etiology of any knee disabilities.  The claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.  Any indicated diagnostic tests and studies should be accomplished.  Thereafter, based on the examination results and the evidence of record, the examiner is asked to address the following:

a.  Identify any right or left knee disabilities.  

b.  For any diagnosed right knee disability, state whether it is at least as likely as not (50 percent or greater degree of probability) that it began in service, was caused by service, or is otherwise related to active service, to include his reported in-service right knee injury.  

In so opining, the examiner must address the lay statements by the Veteran and W. A. 

c.  For any diagnosed left knee disability, state whether it is at least as likely as not (50 percent or greater degree of probability) that it began in service, was caused by service, or is otherwise related to active service.  

d.  If the examiner finds that the Veteran's right knee disability is related to service, opine whether any diagnosed left knee disability was at least as likely as not (50 percent or greater degree of probability) caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's right knee disability.  

In so opining, the examiner should address the Veteran's lay statement regarding overusing his left knee to compensate for his right knee.

A complete rationale should be provided for all opinions.

7.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.  Any indicated diagnostic tests and studies should be accomplished.  Thereafter, based on the examination results, and the evidence of record, the examiner is asked to address the following:

a.  The examiner is requested to identify any psychiatric disorder present during the pendency of the appeal, to include PTSD and depression. 

In so opining, the examiner should reconcile his or her findings with the diagnoses of record.

b.  State whether it is at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disability, to include depression and PTSD, had its onset in service or is otherwise related to military service, to include the conceded stressor regarding the Veteran witnessing a soldier being run over and killed by a tank.  

A separate opinion must be provided for each separately diagnosed disability.  

In so opining, the examiner must address the lay statements by the Veteran, W. A., and H.S.; the Veteran's March 26, 1972 Article 15; the April 2009 statement by Dr. Sherer indicating that it was possible that the Veteran's civilian trauma experience was more significant since it was similar to the trauma he experienced in the military of seeing a solider run over by a tank; and VA treatment records indicating that the Veteran had PTSD due to an industrial accident. 

A complete rationale should be provided for all opinions.

8.  After conducting any additional development necessary, to include providing a VA respiratory examination if warranted, readjudicate the claims.  If the benefit sought is not granted in full, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

